DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/CN2018/120184 12/11/2018
FOREIGN APPLICATIONS
CHINA 201711318174.2 12/12/2017
	Claims 1-11 and 15-23 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8, and 10-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bonanomi (WO 2019/092546 A1, filed November 10, 2017, cited on IDS).
3 at 20°C for 24 hours to give Cangrelor tetrasodium salt.  The product was purified by column chromatography with water/acetonitrile (95/5) as eluent, and the purity was over 99% (HPLC).  See page 10, Examples 1 and 2.  The NaHCO3 was 70 mL of a 10% aqueous solution, so the examiner calculates that 7 g or about 0.08 mol was present.  The product is obtained by freeze-drying (lyophilization).  See page 9, first full paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bonanomi in view of Jones (Tetrahedron: Asymmetry 16 (2005) 3128-3138).
Bonanomi teaches as set forth above, but does not teach that step (1) is carried out in the presence of a base.
Jones teaches the following reaction on page 3132:

    PNG
    media_image1.png
    115
    342
    media_image1.png
    Greyscale

The molar ratio of the starting alcohol and triethylamine was 1:1.  See page 3136, Section 4.18.
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to carry out Bonanomi’s reaction of compound I and phosphorus oxychloride in the presence of a base.  Jones teaches that an analogous reaction of an alcohol and phosphorus oxychloride was carried out in the presence of triethylamine.  The skilled artisan would employ triethylamine because it has successfully been used in an analogous reaction, so the skilled .

Claims 9 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bonanomi.
Bonanomi teaches as set forth above.  Bonanomi teaches that the molar ratio of compound C to sodium bicarbonate is about 1:1.3, not 1:10-1:30 in claim 9.  Bonanomi teaches that the ratio of compound C to the acid-binding compound is about 1:12, not 1:2 – 1:8 in claim 23.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to optimize the amounts of sodium bicarbonate and acid-binding agent Bonanomi’s method.  
See MPEP 2144.05:  “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 245 (CCPA 1955).”
In this instance, the sodium bicarbonate and the acid-binding agent are both bases.  The function of the compounds is known (base), so the skilled artisan would use routine experimentation to determine the amounts of base which should be used.  


s 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bonanomi in view of Cada (Hosp Pharm 2015; 50(10): 922-929).
Bonanomi teaches as set forth above, that Cangrelor was obtained in greater than 99% purity.  Bonanomi is silent about whether the purity was equal to or greater than 99.5%.  
Cada teaches that Cangrelor is a pharmaceutical compound which is available in lyophilized form.  See page 928, Product Availability.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to prepare highly purified Cangrelor.  The skilled artisan would prepare the pure product because it is a pharmaceutical product.  The skilled artisan would have a reasonable expectation in obtaining highly purified Cangrelor because Bonanomi teaches a purity of greater than 99%.  

Conclusion
Claims 1-11, 15, 17, 19, and 21-23 are rejected.  Claims 16, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The cited references do not teach purifying Cangrelor using C18 silica gel chromatography to obtain at least 99.5% purity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/             Primary Examiner, Art Unit 1623